DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 01/05/2022, with respect to independent claims 1 and 10 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Roche on February 25th, 2022.

The application has been amended as follows: 




	in an encoder:
	receiving video data encoded at an initial bit rate by a source of the video data, wherein the source comprises an end point that streams the video data live to other endpoints; 
re-encoding the video data at a plurality of bit rates that include the initial bit rate and bit rates lower than the initial bit rate; and
sending the video data at the plurality of bit rates simultaneously to a relay server;
in the relay server, sending the video data at the plurality of bit rates simultaneously to an edge server; and
in the edge server:  
	streaming the video data at a given bit rate to a first end point of the other end points, wherein the given bit rate comprises one of the bit rates;
sending test data to the first end point at an additional bit rate while streaming the video data at the given bit rate;
increasing the additional bit rate of the test data by two or more increments until a total bit rate of the video data and the test data reaches a next available bit rate of the bit rates, or until a quality of the video data fails to satisfy a quality measure; 
conditionally switching from streaming the video data to the first end point at the given bit rate to streaming the video data at the next available bit rate when the total bit rate reaches the next available bit rate; and
continuing to stream the video data to the first end point at the given bit rate when 
the quality of the video data fails to satisfy the quality measure at any of the two or more increments.

2.	(Previously Presented) The method of claim 1 wherein the test data comprises a duplicate of at least a portion of the video data, wherein the quality of the video data is 
	if the quality fails to satisfy the quality measure, refraining from sending any more of the test data.
	
3.	(Previously Presented) The method of claim 1 wherein re-encoding the video data at a plurality of bit rates comprises generating multiple versions of the video data, wherein each of the multiple versions of the video data is encoded at a different bit rate relative to each other of the multiple versions of the video data.

4.	(Canceled).

5.	(Previously Presented) The method of claim 3 wherein streaming the video data at the next available bit rate comprises streaming a different one of the multiple versions of the video data that was encoded at the next available bit rate.

6.	(Original) The method of claim 5 wherein the one or more performance metrics associated with the streaming of the video data comprise latency, jitter, and packet loss.

7.	(Original) The method of claim 1 further comprising switching from streaming the video data at the given bit rate to streaming the video data at a lower bit rate in response to a decline in the quality irrespective of the sending of the test data.

8.	(Original) The method of claim 1 wherein streaming the video data at the given bit rate and at the next available bit rate comprises streaming the video data in accordance with a connectionless and unreliable transport protocol.

9.	(Previously Presented) The method of claim 1 wherein the video data comprises video captured of a gaming session by an originating end point for broadcast to the other end points.




10.	(Currently Amended) A  system for streaming video, the system comprising:



 an encoder configured to:
receive video data encoded at an initial bit rate by a source of the video data, wherein the source comprises an end point that streams the video data live to other endpoints;
re-encode the video data at a plurality of bit rates that include the initial bit rate and bit rates lower than the initial bit rate; and
send the video data at the plurality of bit rates simultaneously to a relay server;
 the relay server configured to:[[,]] send the video data at the plurality of bit rates simultaneously to an edge server; and
 the edge server configured to:
		stream the video data at a given bit rate to a first end point of the other endpoints, wherein the given bit rate comprises one of the bit rates;
send test data, comprising a duplicate of at least a portion of the video data, to the first end point at an additional bit rate while streaming the video data at the given bit rate;
increase the additional bit rate of the test data by two or more increments until a total bit rate of the video data and the test data reaches a next available bit rate of the bit rates, or until a quality of the video data fails to satisfy a quality measure; and

given bit rate to streaming the video data at the next available bit rate when the total bit rate reaches the next available bit rate; and
continue to stream the video data to the first end point at the given bit rate when the quality of the video data fails to satisfy the quality measure at any of the two or more increments.
	
11.	(Currently Amended) The  system of claim 10 wherein  edge server is further configured to: 
	if the quality fails to satisfy the quality measure, refrain from sending any more of the test data.

12.	(Currently Amended) The  system of claim 10 wherein to re-encode the video data at a plurality of bit rates,  the encoder is further configured to generate multiple versions of the video data, wherein each of the multiple versions of the video data is encoded at a different bit rate relative to each other of the multiple versions of the video data.

13.	(Canceled).

14.	(Currently Amended) The  system of claim 12 wherein to stream the video data at the next available bit rate,  the edge server is further configured to stream a different one of the multiple versions of the video data that was encoded at the next available bit rate.

15.	(Currently Amended) The  system of claim 10 wherein  the edge server is further configured to switch from streaming the video data at the given bit rate to streaming the video data at a lower bit rate in response to a decline in the quality irrespective of the sending of the test data.

16.	(Currently Amended) The  system of claim 10 wherein  the edge server is further configured to stream the video data in accordance with a connectionless and unreliable transport protocol.

17.	(Currently Amended) The  system of claim 10 wherein the quality of the video data is defined in terms of one or more performance metrics associated with the streaming of the video data, and wherein the one or more performance metrics comprise latency, jitter, and packet loss.

18.	(Currently Amended) A computing apparatus comprising:
one or more computer readable storage media;
a processing system operatively coupled to the one or more computer readable storage media; and
program instructions stored on the one or more computer readable storage media for operating  an edge server, wherein the program instructions, when executed by the processing system, direct the computing apparatus to at least:
	receive, simultaneously from a relay server, a stream of video data at  a plurality of bit rates that includes an initial bit rate encoded at a source of the video data, and bit rates re-encoded by an encoder from the initial bit rate at bit rates lower than the initial bit rate, wherein the encoder received the video data at the initial bit rate from the source of the video and sent the video data at the plurality of bit rates simultaneously to the relay server;





stream the video data at a given bit rate to a first end point of the other end points, wherein the given bit rate comprises one of the bit rates;
send test data, comprising a duplicate of at least a portion of the video data, to the first end point at an additional bit rate while streaming the video data at the given bit rate;
increase the additional bit rate of the test data by two or more increments until a total bit rate of the video data and the test data reaches a next available bit rate of the bit rates, or until a quality of the video data fails to satisfy a quality measure; 
conditionally switch from streaming the video data to the first end point at the given bit rate to streaming the video data at the next available bit rate when the total bit rate reaches the next available bit rate; and
continue to stream the video data to the first end point at the given bit rate when the quality of the video data fails to satisfy the quality measure at any of the two or more increments.
 
19.	(Previously Presented) The computing apparatus of claim 18 wherein to monitor for the threshold decline in the quality of the video data, the program instructions direct the computing apparatus to monitor one or more performance metrics associated with the stream of the video data at the given bit rate.

20.	(Previously Presented) The computing apparatus of claim 19 wherein the one or more performance metrics associated with the stream of the video data at the given bit rate comprise latency, jitter, and packet loss.

21.	(Previously Presented) The computing apparatus of claim 18 wherein the program instructions direct the computing apparatus to switch from streaming the video data at the given bit rate to streaming the video data at a lower bit rate in response to a decline in the quality.

22.	(Previously Presented) The computing apparatus of claim 18 wherein the video data comprises video captured of a gaming session by an originating end point.



REASONS FOR ALLOWANCE
Claims 1-3, 5-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 10 and 18, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 10 and 18 as a whole. Therefore, claims 1, 10 and 18 are held allowable.
Regarding claims 2-3, 5-9, 11-12, 14-17 and 19-22, they depend from allowable claims 1, 10 and 18. Therefore, claims 2-3, 5-9, 11-12, 14-17 and 19-22 are also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/           Primary Examiner, Art Unit 2423